Citation Nr: 1717982	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for ear drainage residuals. 

3.  Entitlement to service connection for radiculopathy of the lumbar spine, L3-4, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type II. 

4.  Entitlement to service connection for a back disability, claimed as osteoarthritis, to include as secondary to service-connected PTSD and/or diabetes mellitus, type II.  

5.  Entitlement to a cardiovascular disability, to include as secondary to a service-connected disability, to include sick sinus syndrome, vascular disease, right carotid endarterectomy, and restenosis, status post carotid endarterectomy and two pacemaker placements, to include as secondary to service-connected PTSD and/or diabetes mellitus, type II. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active in the U.S. Army service from October 1965 to October 1967.  The Veteran died in August 2012.  Appellant is his surviving spouse, who has been substituted to pursue this appeal.  Appellant as the Veteran's surviving spouse has been substituted as the claimant.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  As the substituted claimant, the appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death, and has the same rights to submit additional evidence as did the Veteran.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

The claim certified for appeal has been characterized by the Agency of Original Jurisdiction (AOJ) as service connection for vascular disease, claimed as sick sinus syndrome, status post right carotid endarterectomy and pacemaker placement times two.  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his respiratory system.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this regard, VA and private treatment records reflect that the Veteran had multiple diagnoses of heart-related disorders, as well as diagnoses of multiple vascular disorders.  Case law provides that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that while VA has no duty to read the mind of a claimant, it should construe a claim based on the reasonable expectations of the non-expert claimant, the symptoms the claimant describes, and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 5.  Therefore, pursuant to the holding in Clemons, and in light of the medical evidence of record, the Board liberally construes the Veteran's claim for service connection as encompassing disabilities of the cardiovasculatory system, and has more broadly characterized the claim.  Hence, the issue on appeal has been recharacterized, as noted on the title page.
 
The late Veteran filed a claim for entitlement to service connection for diabetes mellitus, type II, an acquired psychiatric disorder, tinnitus, ear drainage, hypertension, sick sinus syndrome (heart disability), left L3-4 radiculopathy, vascular disease and right carotid endarterectomy (heart disability), and osteoarthritis in March 2006.  In a January 2007 rating decision, the RO granted the claims for a psychiatric disability and diabetes mellitus, type II.  The decision denied service connection for tinnitus, right ear drainage residuals, left radiculopathy L3-4, osteoarthritis, vascular disease (also claimed as sick sinus syndrome, status post carotid endarterectomy and two pacemaker placements), and hypertension. 

The Veteran filed a notice of disagreement (NOD) on all issues that were denied in August 2007.  The RO issued a statement of the case (SOC) in March 2008.  It confirmed denial for tinnitus, right ear residuals, left L3-4 radiculopathy, osteoarthritis, and a heart disability - hypertension was not mentioned in the SOC.  The Veteran filed his VA Form 9 (formal appeal to the Board) in May 2008, appealing all five issues.  The SOC for hypertension was issued in April 2009.  The RO issued a supplemental statement of the case (SSOC) in April 2009 confirming the denial on the issues of tinnitus, right ear residuals, left L3-4 radiculopathy, osteoarthritis, and a heart disability.  The Veteran filed two more VA Form 9s in August 2009, one appealing only the issue of tinnitus, and one a copy of the May 2008 VA Form 9 appealing all issues (all issues were already in appellate status, per the May 2008 appeal to the Board).  

The Board remanded the issues of tinnitus, right ear residuals, left L3-4 radiculopathy, osteoarthritis, and a heart disability for additional development in April 2012.   

The Veteran filed a new claim for service connection for ischemic heart disease and pancreatic cancer, both as secondary to herbicide exposure in May 2012.  He also stated that he wished to file for an increased rating for his service-connected diabetes mellitus, type II.  

The Veteran died in August 2012.  Appellant filed a claim for service connection for the cause of the Veteran's death in October 2012.  An April 2013 rating decision denied the claim. 

In July 2013, Appellant was substituted as the claimant on all of the Veteran's outstanding claims.  See July 2013 VA memo from RO in Cleveland, Ohio.  The substitution was confirmed in a May 2015 VA memo.  See May 2015 VA memo.  In response to the late Veteran's May 2012 claim, a March 2016 rating decision denied service connection for pancreatic cancer and ischemic heart disease.  The decision also continued the disability rating for diabetes mellitus, type II, at 20 percent, and granted service connection for chronic kidney disease, as secondary to service-connected diabetes mellitus, type II.  The appellant filed a NOD in October 2016.     
            
While the Board recognizes the March 2016 rating decision and the Appellant's October 2016 NOD, there has been no SOC issued by the RO yet, and the appellant has not appealed the issues to the Board.  Therefore, the aforementioned issues are not currently before the Board.   

The claim of entitlement to service connection for hypertension was denied in the January 2007 rating decision.  The Veteran filed an NOD on this issue in August 2007.  In April 2009, prior to the issuance of the April 2009 SOC, the Veteran submitted a statement in which he indicated that he wanted to open a "new claim" of entitlement to service connection for hypertension.  The RO subsequently issued an SOC later that same month, but the Veteran did not perfect an appeal.  In a March 2012 informal hearing presentation (IHP), the Veteran's representative again raised the issue of entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and/or PTSD.  The Board has construed this submission as an attempt to reopen service connection for hypertension and referred this issue in its April 2012 remand.  The AOJ has failed to develop the issue.  Accordingly, once again, this issue is referred to the AOJ for appropriate action.

The issues of ear drainage residuals and radiculopathy of the lumbar spine, L3-4, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus was not present during the Veteran's period of active duty, was not shown within 1 year after service separation, and the preponderance of the evidence provides evidence against the Veteran's diagnosed tinnitus is related to his active service.  

2.  Osteoarthritis of the lumbar spine was not present during the Veteran's period of active duty, was not shown within 1 year after service separation, and the preponderance of the evidence provides evidence against the Veteran's diagnosed osteoarthritis of the lumbar spine was related to his active service.  
 
3.  The Veteran's cardiovascular disability has been linked by medical professionals to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a back disability have not been met.       38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a cardiovascular disability have been met. 38 U.S.C. A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.      38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran, and then the Appellant, were provided notice letters informing them of both their and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran and the Appellant.  The Veteran underwent VA examinations, and then the Veteran's file was reviewed by a VA expert for nexus opinions.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R.      § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the Appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the electronic claims file (ECF) the Veteran's service personnel records (SPRs), service treatment records (STRs), and post-service VA and private treatment records, as well as Social Security Administration (SSA) records.  The Veteran and the Appellant have not identified any relevant records aside from those that are already in evidence.  As such, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's (and Appellant's) claims. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Applicable Law

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran/Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran/Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be presumed for some chronic disorders, including tinnitus (as an organic disease of the nervous system) and arthritis, if shown to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

II. Analysis

Tinnitus

The Veteran contended that he had tinnitus due to his active service.  Specifically, the Veteran asserted that he experienced tinnitus as a result of in-service noise exposure, as part of his military duties included service as a cannoneer or gunner. 

The Veteran's STRs are silent as to any tinnitus symptoms or complaints.  His October 1967 separation examination showed normal hearing, and no reports of any tinnitus or hearing-related symptoms or complaints.    

The Veteran's private medical records showed that he complained of tinnitus (ringing in his ears) in May 2001.

The Veteran underwent a VA audiological examination in December 2006.  The Veteran told the examiner that he was exposed to noise from the firing of the 155 gun inside of a tank.  The Veteran stated that his tinnitus was constant and bilateral, that he did not remember his tinnitus occurring in service, that it varied in intensity, and that it interfered with his understanding of people's voices.  The examiner opined that it was less likely as not that the Veteran's tinnitus was a result of exposure to noise in active service, as the Veteran did not remember it occurring in active service, his separation hearing test was normal and did not indicate a noise pattern, and he denied impaired hearing in the report of medical history.  

The Veteran's private medical records again showed complaints of tinnitus in July 2009.

The Veteran underwent another VA examination in June 2012.  The examiner opined that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.  No other opinion or rationale was provided.

A VA examiner reviewed the Veteran's claims file in June 2015.  The examiner opined that the Veteran's tinnitus was less likely as not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that the Veteran's entrance and examination reports showed his hearing and hearing threshold to be within normal limits, no significant positive threshold shift occurred in either ear when comparing the two examinations, and the STRs were absent of complaints of tinnitus or a diagnosis of tinnitus.  

Appellant has submitted statements on the Veteran's behalf, relating that he had constant ringing in his ears, that he had it for years, and that the ringing was getting worse.  See May 2006 Appellant's statement.   

After a review of the record, the Board concludes that entitlement to service connection for tinnitus is not warranted.  While the Veteran had a diagnosis of tinnitus, the competent and probative evidence of record does not demonstrate a nexus between the diagnosed tinnitus and his active service.  In addition, the available STRs are absent of any complaints or findings related to the disorder during active service.  The Veteran reported no such disorder, or problems which could be interpreted to be such disorder, at any time before service separation.

Further, as indicated, the record includes VA examinations speaking to the etiology of the tinnitus.  None of the adequate medical evidence has found any relationship between the Veteran's active service and the post-service diagnosis of tinnitus.  In fact, the probative opinion of record, including the VA examiners' opinions, related that the Veteran's tinnitus was not connected to his active service. 

The Board has also considered continuity of symptomatology, especially where the Court has clarified that the Federal Circuit's decision in Walker does not preclude establishing service connection for tinnitus on the basis of continuity of symptoms, because tinnitus is an "organic disease of the nervous system," which is listed in § 3.309(a).  Fountain v. McDonald, 27 Vet.App. 258, 272 (2015); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).

The Board has considered the Veteran's lay statements in support of the claim.  In multiple written statements, the Veteran has stated that he believed that his tinnitus was related to his service, but he did not state that he was experiencing tinnitus from the time that he left service.  In fact, he stated that he did not experience such in service.  As such, continuity of symptomatology has not been demonstrated.  However, what the Veteran and the Appellant both stated, was that his trauma in service caused his tinnitus.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case - determining the cause of tinnitus -  this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  Determining the cause of tinnitus requires medical knowledge and training that, as a layperson, the Veteran and Appellant have not shown to possess.  Thus, their statements asserting the cause of the Veteran's diagnosed tinnitus are not competent evidence for this purpose. 

In sum, the most probative evidence of record fails to establish that the Veteran's tinnitus is related to his active service.  As the preponderance of the evidence is against the claim of entitlement to service connection for tinnitus, the benefit-of-the- doubt does not apply, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014).

Back Disability - Osteoarthritis

Appellant asserts that the Veteran's back osteoarthritis was related to his active service.  

At the outset, the Board notes that the Veteran was not entitled to presumptive service connection for his osteoarthritis.  No specific back disorders were documented or diagnosed until 1988, when mild arthritis of the lumbar spine was shown in X-rays (approximately 21 years after his active service).

The Veteran's VA and private treatment records show that he had a diagnosis of arthritis of the lumbar spine.  He was initially diagnosed with it in approximately 1988.  As such, element (1) of Shedden, a current disability, has been met.

Turning to element (2) of Shedden, the Veteran's STRs do not show any treatment for, or complaints of back issues or back-related problems.  The Veteran was treated for multiple conditions while in service, providing evidence that he did indeed avail himself of medical help when he needed to, but was not seen for any back-related complaints.  Importantly, on his October 1967 service separation examination, the Veteran denied having any back-related problems or issues.

No evidence exists in his medical records that he had any back issues in active service.  In fact, the Veteran was not diagnosed with mild arthritis of the lumbar spine until about 1988, over two decades (over 20 years) after separation from active service.  As such, there is no evidence of an in-service injury that could have resulted in the Veteran's diagnosis of mild arthritis of the lumbar spine.

As for element (3) of Shedden, a medical nexus, there is no post-service evidence of complaints, treatment, or diagnosis of back symptomatology until about 1988 (21 years after separation from active service), when he was diagnosed with mild arthritis of the lumbar spine.  After that, there is no mention of any treatment for back-related issues until August 2000, when he injured his back and was in the hospital for the acute injury.

Testing, including myelogram and CT, performed in August 2000 showed degenerative arthritis involving all lumbar facet joints and degenerative disc disease lumbosacral space.  The doctor's notes showed that the Veteran was already taking Vioxx for arthritis of his hands.  The notes related that the Veteran had no history of injuries to his lower back (besides the acute disc injury which occurred in August 2000 when he was working in his son's house), but did recall episodes of low back pain over the years, which was "treated" with osteopathic manipulations.  The Veteran was noted to have a job which required him to lift about 50 pounds of weight several times a day (it is unclear from the notes how long he has been at this job at the time).  

In March 2001 treatment notes, testing showed mild to advanced degenerative arthritis of the cervical spine (neck).      

Further medical records mentioned arthritis and osteoarthritis as one of the conditions that the Veteran experienced, but did not opine as to its etiology, let alone any connection to active service or the Veteran's service-connected disabilities.  The medical records provided by the Social Security Administration (SSA) do show osteoarthritis, but do not speak to its etiology.  

The Veteran underwent a VA examination for his back in June 2012.  The Veteran told the examiner that he did a lot of heavy lifting and had back problems in service, but did not recall seeing a doctor for it while in active service.  The examiner noted that a July 1988 X-ray showed minimal degenerative changes of the lumbar spine.  The next noted back problems were in August 2000, when he injured his back working in his son's kitchen.  The examiner opined that the Veteran's back disability was less likely as not related to his active service, as the Veteran had no mention of any back issues in his STRs, and no medical records from the 80s and 90s mentioned any back pain or back problems.  The examiner stated that while the 1988 X-ray showed mild arthritis, the more severe back-related issues occurred in 2000.  The examiner related that the 2000 CT scan showed moderate to severe arthritis (and an acute herniated disc), and that the arthritis was not due to any in-service trauma, as this would have been significant and noted on the STRs.  The examiner related that the Veteran did not mention any such incident.  The examiner added that the Veteran's back disability was not caused or aggravated by any of his service-connected disabilities.  

The Veteran's claims file underwent a review in June 2015.  The same examiner reiterated the same opinion: that the Veteran's back disability was less likely as not related to his active service, as the Veteran had no mention of any back issues in his STRs, and no medical records from the 80s and 90s mentioned any back pain or back problems.  The examiner stated that while the 1988 X-ray showed mild arthritis, the more severe back-related issues occurred in 2000.  The examiner related that the 2000 CT scan showed moderate to severe arthritis (and an acute herniated disc), and that the arthritis was not due to any in-service trauma, as this would have been significant and noted on the STRs.  The examiner related that the Veteran did not mention any such incident.  The examiner added that the Veteran's back disability was not caused or aggravated by any of his service-connected disabilities.  The examiner added that diabetes is an endocrine disease and does not cause arthritis and that PTSD does not cause structural spinal problems.  

The Board finds that the detailed June 2012 and June 2015 medical opinions are highly probative.  The examiner explicitly considered the Veteran's (and later the appellant's) assertions that his osteoarthritis was due to an in-service injury (doing heavy lifting during active service), as well his lay history of having back problems thereafter.  The examiner reviewed the Veteran's claims file and reported the Veteran's symptoms thoroughly.  The examiner based her conclusions on scientific principles.  The Board finds these opinions not only highly probative, but also persuasive.  Also, probatively, the Veteran, and now the appellant, and their representative have not provided any medical opinions to the contrary. 

In sum, the totality of evidence fails to support that the Veteran's arthritis of the lumbar spine was related to his active service.  It is important for the appellant to understand that the medical opinion of an expert VA physician did not tie the Veteran's osteoarthritis to his active service and related that a link between osteoarthritis, diabetes mellitus, type II, and/or PTSD has not been scientifically established.  There is no medical opinion to the contrary. 

The Board has also considered continuity of symptomatology, especially where the Court has clarified that the Federal Circuit's decision in Walker does not preclude establishing service connection for arthritis on the basis of continuity of symptoms, because arthritis is a "chronic disease" which is listed in § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).

The Board has considered the Veteran's lay statements in support of the claim.  In multiple written statements, the Veteran has stated that he believed that his back disorder was related to his service, but he did not state that he was experiencing back problems from the time that he left service.  In fact, the characteristic manifestations of the disease processes were not identified.  As such, continuity of symptomatology has not been demonstrated.  However, what the Veteran and the Appellant both stated, was that his back disability was related to his active service.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case - determining the cause of a back disability -  this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  Determining the cause of osteoarthritis requires medical knowledge and training that, as a layperson, the Veteran and Appellant have not shown to possess.  Thus, their statements asserting the cause of the Veteran's diagnosed osteoarthritis are not competent evidence for this purpose. 

In sum, the most probative evidence of record fails to establish that the Veteran's osteoarthritis is related to his active service.  As the preponderance of the evidence is against the claim of entitlement to service connection for a back disability, the benefit-of-the-doubt does not apply, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014).
 
Cardiovascular Disability

Appellant asserts that the Veteran's cardiovascular disability was related to his active service, or to his other service-connected disabilities.  

The Veteran had diagnoses of cardiovascular disabilities (left carotid disease and restenosis).  Thus, the first element of service connection is met.

As to the issue of in service incurrence, the Veteran's STRs do not show complaints of, or treatment for, any cardiovascular issues.  However, the Veteran was service-connected for diabetes mellitus, type II, and it is on that basis that he, and then Appellant, claimed that his cardiovascular disability should be connected.  

Turning to whether there is a medical nexus, a medical professional has stated that the Veteran's diagnosed cardiovascular disabilities (left carotid disease and restenosis) were related to his diabetes - that the left carotid disease was likely aggravated/accelerated by his diabetes, and that the restenosis was at least as likely as not due to his diabetes.  See June 2015 VA examination.

As such, the claim of entitlement to service connection for a cardiovascular disability is granted.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to a cardiovascular disability is granted. 


REMAND

Appellant asserts that the Veteran's ear drainage residuals were related to his active service.  She has also asserted that his radiculopathy at L3-4 was aggravated by his service-connected disabilities, to include diabetes mellitus, type II.

The Board regrets the additional delay, but another remand is necessary before the case is adjudicated.


Ear Drainage Residuals

The June 2015 VA examiner related that he was unable to opine regarding the issue or an ear disorder and drainage, as this was out of the scope of the practice of an audiologist.  The examiner stated that this issue would be better addressed by an ENT (eat, nose, throat) physician.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran's medical records and claims file should be reviewed anew to determine their nature and etiology of any existing ear drainage residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Radiculopathy of the Lumbar Spine, L3-4

Private treatment records from August 2000 show that the Veteran reported to his physician that he was doing some work in his son's kitchen about two and a half weeks prior to his doctor's appointment, he did a lot of bending and stooping over, and started experiencing pain to the lateral aspect of the left leg which radiated down to his calf.  The physician noted that at the visit two weeks ago, the Veteran was diagnosed with lumbar neuropathy.  No past back issues or radiculopathy were mentioned in the "medical history" section.  A CT scan confirmed the lumbar herniated disk L4-5 with lumbar neuropathy.  More testing showed that the generalized disc bulging combined with facet joint hypertrophy and ligamentous thickening resulted in moderate to severe narrowing of the central canal at the L3-4 interspace level and; focal soft tissue within the left L4-5 neuroforamen anteriorly with effacement of the traversing left L4 nerve root consistent with extruded disc fragment.  Mild degenerative changes were also noted.  Yet more testing showed marked stenosis of the lumbar spinal canal at the L3-4 level secondary to disc bulge (possible herniation), facet hypertrophy, and hyperthropy of the ligamentum flavum.  This resulted in mild left L5 and S1 radiculopathy.   The physician discussed the results with the Veteran and the appellant, and opined that the Veteran is probably going to need back surgery later in the week.  Surgical intervention occurred several days later, with bilateral decompressive laminectomies at L3, 4, and 5 with facetectomies and foraminotomies, and excision of the far left lateral disc herniation L4-5.  The post-operative pain and mild right ulnar neuropathy cleared, and the Veteran was "feeling much more comfortable."                  

Records from February 2001 showed that the Veteran reported having pain, frequent knee buckling, difficulty walking, and numb tingling in the left leg.  After testing, the impression was chronic ongoing L3-4 radiculopathy.  Notes from March 2001 showed that no ongoing root compression or disc herniation was found, and that the radiculopathy "developed following the surgery."  The impression was left L4 radiculopathy which probably is secondary to postoperative nerve edema "aggravated by the patient's diabetes mellitus."  See March 29, 2011 treatment note.   

While the June 2015 VA examiner opined that the Veteran's radiculopathy was not caused by his diabetes mellitus, type II, the examiner did not opine whether it was aggravated by it.  As such, a remand is required for an addendum opinion. 

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, the June 2015 VA examination is only inadequate to the extent that it did not discuss aggravation.  Therefore, the Veteran's medical records and claims file should be provided to a VA examiner for an addendum opinion regarding whether his radiculopathy at L3-4 was aggravated by his service-connected diabetes mellitus, type II.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Arrange for an ENT physician, or equivalent, to review the Veteran's file and medical records for the purpose of determining the nature and etiology of the Veteran's ear drainage residuals.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner should specifically opine as to:

a) Whether the Veteran's ear drainage residuals, if any, were at least as likely as not (50 percent or greater probability) related to his active service.

2. Return the claims file to the examiner who conducted the June 2015 VA file review for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying,  The examiner should specifically consider the March 29, 2011 treatment note, which stated that the Veteran's radiculopathy at L3-4 was "aggravated by the patient's diabetes mellitus."   

a) Whether the Veteran's radiculopathy at L3-4 was at least as likely as not (50 percent or greater probability) aggravated (chronically worsened) by his service-connected diabetes mellitus, type II.

3. Then, readjudicate the issue on appeal.  If the benefits sought are not granted, furnish the appellant and her representative a SSOC, and afford them an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


